PER CURIAM.
John and Constance Goudie, defendants below, appeal an order denying their motion for relief from judgment. While some of the matters raised by defendants’ affidavits are legally insufficient to warrant relief from judgment, the affidavits assert in part that they did not receive the re-notice of the final hearing. At that hearing, defendants’ pleadings were stricken and judgment was entered against them.
Defendants’ assertion that they did not have notice of the final hearing, if true, requires relief from judgment under Rule 1.540(b)(4), Florida Rules of Civil Procedure. See Falkner v. Amerifirst Fed. Sav. & Loan Ass’n, 489 So.2d 758 (Fla. 3d DCA 1986); see also Shields v. Flinn, 528 So.2d 967, 968 (Fla. 3d DCA 1988); Reicheinbach v. Southeast Bank, 462 So.2d 611, 612 (Fla. 3d DCA 1985). Appellee B. Garcia, plaintiff below, disputes the assertion of non-notice. That being so, there must be an evidentiary hearing to resolve the conflict. Scutieri v. Miller, 584 So.2d 15 (Fla. 3d DCA 1991); see also World on Wheels of Miami, Inc. v. Int’l Auto Motors, Inc., 569 So.2d 836, 837 n. 1 (Fla. 3d DCA 1990). If the court finds the defendants did not have notice, then there must be a new final hearing.
Reversed and remanded.